Exhibit SUBSIDIARY CORPORATIONS OF CHESAPEAKE CORPORATION February 26, 2008 STATE OR NATION NAME OF INCORPORATION CHESAPEAKE CORPORATION VIRGINIA CARY ST COMPANY DELAWARE THE CHESAPEAKE CORPORATION OF VIRGINIA VIRGINIA CHESAPEAKE DISPLAY AND PACKAGING COMPANY IOWA CHESAPEAKE PHARMACEUTICAL PACKAGING COMPANY INC. NEW YORK CHESAPEAKE PHARMACEUTICAL & HEALTHCARE PACKAGING (KUNSHAN)CO., LTD. CHINA CHESAPEAKE RECYCLING COMPANY VIRGINIA CHESAPEAKE ASSETS COMPANY (FORMERLY CSK RESOURCES) VIRGINIA CHESAPEAKE ASIA-PACIFIC LIMITED HONG KONG DELMARVA PROPERTIES, INCORPORATED VIRGINIA STONEHOUSE INCORPORATED VIRGINIA CHESAPEAKE PRINTING AND PACKAGING COMPANY (FORMERLY GREEN PRINTING AND PACKAGING COMPANY) NORTH CAROLINA WTM I COMPANY DELAWARE CHESAPEAKE INTERNATIONAL HOLDING COMPANY VIRGINIA CHESAPEAKE CORPORATION (ILLINOIS) ILLINOIS CHESAPEAKE CORPORATION (LOUISIANA) LOUISIANA CHESAPEAKE CORPORATION (MASS) MASSACHUSETTS CHESAPEAKE CORPORATION (DC) DC CHESAPEAKE CORPORATION (WISC) WISCONSIN CHESAPEAKE FOREST PRODUCTS COMPANY LLC VIRGINIA SHEFFIELD, INCORPORATED DELAWARE CHESAPEAKE UK HOLDINGS LIMITED UK CHESAPEAKE UK ACQUISITIONS PLC UK CHESAPEAKE PLC UK FIELD BOXMORE BEDFORD LIMITED UK FIELD BOXMORE TEWKESBURY LIMITED UK CHESAPEAKE & SONS LIMITED UK CHESAPEAKE FRANCE SA FRANCE CHESAPEAKE SHARED SERVICES BENELUX NV BELGIUM BOXMORE CLELAND LIMITED UK CHESAPEAKEGENT NV BELGIUM CHESAPEAKE BORNEM NV BELGIUM FIELD GROUP PENSION TRUSTEE LIMITED UK CHESAPEAKE OSS BV HOLLAND FIELD BOXMORE BOURNE(HOLDINGS)LIMITED UK FIELD BOXMORE BOURNE LIMITED UK FIELD PACKAGING LIMITED UK FIELD BOXMORE LABEL SYSTEMS LIMITED IRELAND FIELD BOXMORE BRISTOL(HOLDINGS)LIMITED UK CHESAPEAKE BRISTOL LTD UK FIELD BOXMORE IRELAND LIMITED IRELAND BERRY’S (HOLDINGS) LIMITED IRELAND FIELD BOXMORE WESTPORT LIMITED IRELAND BERRY'S PRINTING WORKS (WESTPORT) LIMITED IRELAND BPG HEALTHCARE SYSTEMS LIMITED IRELAND CHESAPEAKE DEUTSCHLAND GMBH GERMANY CHESAPEAKE BRANDED PACKAGING MADRID SL SPAIN BOXMORE INTERNATIONAL LIMITED UK CHESAPEAKEBRUSSELS NV BELGIUM CHESAPEAKE PLASTIC PACKAGING(KUNSHAN)CO., LTD. CHINA BOXMORE PLASTICS LIMITED IRELAND CHESAPEAKE PLASTICS LIMITED UK ROTAM BOXMORE PACKAGING COMPANY LIMITED BRITISH VIRGIN ISLANDS JRB PLASTIC PACKAGING CO. LTD. CHINA FIELD BOXMORE LIMERICK LIMITED IRELAND FIELD BOXMORE (GB) LIMITED UK BOXMORE TECHNOLOGY LIMITED UK WW CLELAND HOLDINGS LIMITED UK BOXMORE HEALTHCARE PACKAGING EUROPE NV BELGIUM VIPRINT BVBA BELGIUM CHESAPEAKE PLASTICS SAS FRANCE BOURGEOT-ETIQSO-LESBATS SA FRANCE CHESAPEAKE PHARMACEUTICAL & HEALTHCARE PACKAGING SAS FRANCE BOXMORE PLASTICS INTERNATIONAL (PTY) LIMITED SOUTH AFRICA GCM PRINT & PACKAGING SERVICE LIMITED UK FERNLACE LIMITED UK LABEL RESEARCH LIMITED UK FIRST CARTON GROUP LIMITED UK FIELD FIRST CONGLETON LIMITED UK FIRST CARTON PAZO LIMITED UK FIRST CARTON THYNE LIMITED UK FIELD BOXMORE GMBH GERMANY CHESAPEAKEDUREN GMBH GERMANY CHESAPEAKE MELLE GMBH GERMANY FIELD BOXMORE DUBLIN LIMITED IRELAND LITHOPRINT HOLDINGS LIMITED UK CHESAPEAKE HILLINGTON LIMITED UK CAMRO GRAPHICS LIMITED UK FIELD PACKAGING GERMANY GMBH GERMANY FIELD PACKAGING (BREMEN) GMBH GERMANY FIELD FIRST LIMITED UK CHESAPEAKE BELFAST LIMITED UK BOXMORECAPE (PTY) LIMITED SOUTH AFRICA BOXMORE PLASTICS (MAURITIUS) LIMITED MAURITIUS CHESAPEAKESTUTTGART GMBH GERMANY GW PARTNERS, LLC US FIELD BOXMORE LIMITED UK FIELD BOXMORE II LIMITED UK CHESAPEAKE PACKAGING POLAND SP. Z O.O. POLAND CHESAPEAKE PLASTICS KFT HUNGARY
